I have no particular fault to find with the conclusion arrived at by my associates if the trial court had jurisdiction to entertain and determine the motion to strike. It is my view that on the determination by the district court of the question presented by the appeal, it was necessary that the judgment of the district court be certified to the probate court. (Fraser v. Davis, 29 Idaho 70, 156 P. 913.) Since the statute does not provide the procedure to be followed by the district court in remitting its judgment to the probate court, in such a ease, under C. S., sec. 6511, the district court could adopt any suitable mode of procedure in conformity with the spirit of the code. The district court adopted the procedure of immediately remitting its judgment to the probate court; it regularly made and entered its judgment and regularly remanded its judgment to the probate court. When the district court regularly remanded its judgment to the probate court it lost jurisdiction to recall its judgment from the probate court and entertain or grant the motion to strike. It is the general rule of law that the jurisdiction of an appellate court *Page 35 
with respect to any particular case ceases when the case has been determined and regularly remanded to the court from which the appeal was taken, although the rule is otherwise where the judgment is irregularly or inadvertently remitted. (State v.Ramirez, 34 Idaho 623, 203 P. 279; Legg v. Overbagh, 4 Wend. 188, 21 Am. Dec. 115, and note; Ott v. Boring, 131 Wis. 472, 11 Am.  Eng. Ann. Cas. 857, and note, 111 N.W. 833; Thomas v.Thomas, 27 Okl. 784, 113 P. 1058, 35 L.R.A., N.S., 133; 2 Cal. Jur., Appeal and Error, secs. 633 and 634; 2 Rawle C. L., Appeal and Error, sec. 217.) No reason has been suggested and I know of none why the foregoing rule should not apply to the district court with respect to its appellate jurisdiction.